Per Curiam.

In this action for brokerage commissions, the contract of sale permitted either party to withdraw from the transaction if the purchaser did not obtain a mortgage commitment for an agreed amount on or before a stated date. Upon the purchaser’s failure to procure such a commitment within the agreed time the seller cancelled the contract. In these circumstances, plaintiff broker is not entitled to any commission.
The judgment should be unanimously reversed, with $30 costs to defendants and complaint dismissed with appropriate costs in the court below.
Concur — Hart, Di Giovanna and Brown, JJ.
Judgment reversed, etc.